--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






Value
Relations


 

 

 
Consulting Agreement








Between






Platina Energy Group






and




Value Relations GmbH









Value Relations GmbH
 



Business address: Gartenstraße 46,
60596 Frankfurt/Main, Germany
Tel.:              +49 (69) 959246 – 0
Fax.:              +49 (69) 959246– 20
E-Mail:              Info@vrir.de
Registered Office: Frankfurt am Main (Amtsgericht Frankfurt HRB 57043)

Managing Director:
Christoph Brüning
Account:
Frankfurter-Sparkasse 1822
Account: 200252313
Bank Code: 500 502 01
SWIFT: HELADEF1822



 
1

--------------------------------------------------------------------------------

 
Value Relations GmbH   Your Gateway to Europe



IR - Consulting Agreement






between:
Platina Energy Group
14850 Montfort Drive, Suite 131
Dallas, Texas 75254
USA




(the “Company”)


and:




Value Relations GmbH
Gartenstraße 46
60598 Frankfurt/Main
GERMANY


a company duly organized under the laws of the Federal Republic of Germany


(“VR”).




This Agreement dated September 08th, 2008 (the “Agreement”).






 
 It is hereby agreed that,

1.
 
Services
 
VR shall act as the Company’s Strategic Investor Relations consultant in Germany
/ Austria / Switzerland and in that capacity will advise and assist the Company
in structuring, scheduling, coordinating and organizing the following services:


 
1.
Investor relations and Public relations consulting services

 
2.
Translation, proofreading and distribution of twelve news releases and
translation of company website

 
3.
Integration of all press releases of the company into the German news feed

 
4.
Supervise and analyze activities in the online community

 
5.
Toll free Hotline for your investors

 
6.
SMS-Service update for your investors

 
2.         Fees and Reimbursable Costs


In exchange for the services rendered under this Agreement, the Company will
compensate VR as follows:


(a)
VR shall receive 15.000 EUR for items 1-6. VR shall receive 5.000 series D
preferred stock which are due after contract signature. The remaining fee shall
be compensated in three quarterly payments each of EUR 5.000 by wire to our
account commencing on the first day of month four of the agreement. Payment
dates are December 1st 2008, March 1st 2009 and June 1st 2009.



(b)
Also VR shall receive 1.000.000 stock options at 0.25 US Cent – valid for 2
years. Furthermore VR shall receive 1.000.000 stock options at 0.50 US Cent –
valid for 2 years.





(c)
All costs associated with the engagement by VR of external advisors – with the
prior consent of the Company – including expenses for printing, advertising and
other costs related thereto, shall be borne by the Company.





(d)
In addition to the aforementioned fees, the Company shall reimburse VR for all
charges and expenses which VR incurs in connection with its fulfillment of this
agreement. If, in an individual case, such amounts exceed Euro 1,000 (in words:
EUR one thousand), the Company’s consent must be sought in advance and such
consent may only be refused for good cause. Reimbursable charges and expenses
shall be combined and paid at the end of each month.





3.         Principles of Collaboration


(e)
VR shall be free to offer services pursuant to Section 1 to other companies.



(f)
The Company shall use its best efforts to supply VR with any and all IR-related
information in a timely manner, as long as the provision of such information is
in accordance with all relevant laws and regulations. The Company obligates
itself to obey all applicable laws and requirements of any stock exchanges
segment in which its shares are traded.




 
 
2

--------------------------------------------------------------------------------

 
Value Relations GmbH   Your Gateway to Europe





4.         Liability


(g)
VR’s liability shall be limited to the event of intention and gross negligence
on its part.



(h)
The Company shall indemnify and hold harmless VR from any and all legal actions,
loss, claim, liability, damage, injury or expense brought by third parties,
arising in connection with this Agreement, provided that they are not based upon
intention or gross negligence on the part of VR. The Company shall bear all
costs incurred in connection therewith. The obligation to assume responsibility
for costs shall not be affected by a termination of this Agreement.



(i)
VR shall not be responsible for the completeness or accuracy of information made
available to it within the scope of this Agreement by the Company, or current
shareholders or external advisors of the Company.





5.         Information and Confidentiality


(j)
The consulting services and assistance rendered by VR within the scope of this
Agreement shall be for the exclusive use of the Company and its external
advisors.



(k)
All publicity and press releases issued during the contractual term of this
Agreement shall be coordinated in advance with VR.



(l)
All confidential information regarding the Company and its current shareholders
which comes into VR’s possession during the course of its activities in
connection with this Agreement - and which is designated as such - shall be
treated by VR as confidential. VR may not allow third parties access to such
information without the express consent of the Company unless such disclosure is
required by law or legally proper. The duty to maintain confidentiality does not
extend to facts which were already known to VR or are already in the public
domain.




 
3

--------------------------------------------------------------------------------

 
Value Relations GmbH   Your Gateway to Europe



6.         Term and Termination


(m)
This Agreement shall commence September 08th, 2008 (the “Closing Date”) and
shall continue until August 31st, 2009 (the “Term”).



(n)
This Agreement may not be terminated by either of the parties before the end of
the first six month. Afterwards it can be terminated with thirty days notice.
The Termination shall not extinguish any of the parties’ existing or accrued
claims.





7.         Miscellaneous


(o)
Upon prior consultation with the Company, VR shall announce its engagement in
connection with this Agreement in the usual fashion through media and print
notices.



(p)
VR shall not be entitled to make declarations to third parties or otherwise
enter into obligations for or in the name of the Company unless the Company has
expressly authorized VR to do so.



(q)
Any amendments to this Agreement must be made in writing in order to be deemed
valid.



(r)
This Agreement is governed by the laws of the Federal Republic of Germany.
Provided it is legally permissible, the exclusive jurisdiction and forum for all
disputes arising from or in connection with this Agreement shall be Frankfurt am
Main.



(s)
If a provision of this Agreement is or becomes invalid, then the validity of the
remaining provisions shall not be affected thereby. The invalid provision shall
be replaced with a provision which, to the extent legally permissible, most
closely approximates the commercial purpose of the parties.



(t)
If the company is bought out, this contract with VR will be still valid.



(u)
This Agreement shall be executed in two counterparts.







Platina Energy Group
 
 
Value Relations GmbH
 
 
 
 
______________________________
Blair Merriam
President and CEO
 
 
 
 
 
______________________________
Christoph Brüning
Managing Director
 








 
4

--------------------------------------------------------------------------------

 
